NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                               ___________

                                     No. 11-1324
                                     ___________


                           UNITED STATES OF AMERICA

                                           v.

           $90,745.88 CONTAINED IN ACCOUNT NUMBER 9506826724
             HELD IN THE NAME OF AND/OR FOR THE BENEFIT OF
           AMIRI MBUBU AUTO SALES, LLC., AT BANK OF AMERICA,
            1125 RT. 22 W., BRIDGEWATER, NEW JERSEY 08807, in rem

              *AMIRI MBUBU AUTO SALES, LLC; IFEANYI OKORO,
                                                               Appellants
                     *(Pursuant to Rule 12(a) Fed. R. App. P.)

                                     ___________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2-09-cv-04562)
                     District Judge: Honorable Faith S. Hochberg
                                      ___________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 9, 2012

                 Before: SLOVITER, VANASKIE, Circuit Judges, and
                             POLLAK, ∗ District Judge

                               (Filed: February 14, 2012)


      ∗
         The Honorable Louis H. Pollak, Senior Judge, United States District Court for
the Eastern District of Pennsylvania, sitting by designation.
                                          _________

                                          OPINION
                                          _________

SLOVITER, Circuit Judge.

       Amiri Mbubu Auto Sales, LLC (“Amiri”) and its sole proprietor, Ifeanyi Okoro,

(collectively, “Appellants”) appeal from the District Court’s order denying their motion to

vacate a default judgment. We will affirm. 1

       Because we write primarily for the parties, we limit our discussion to the

dispositive issue.

       Amiri is a New Jersey based car dealership, headed by Okoro. On September 3,

2009, the Government filed a Complaint for Forfeiture In Rem against $90,745.88 held in

Amiri’s Bank of America account. The complaint alleged that Okoro had engaged in a

structuring scheme, in which he purchased money orders from various post offices in

Detroit in order to evade certain monetary instrument reporting requirements. Although

Amiri’s counsel received notice of the deadline for Amiri to file a claim to the defendant

property, neither Amiri nor Okoro filed a timely claim. Accordingly, the District Court

entered a default judgment as to Amiri.


       1
         The District Court had jurisdiction pursuant to 28 U.S.C. § 1345. We have
jurisdiction to review the District Court’s order denying Appellants’ post-judgment
motion under 28 U.S.C. § 1291. We review the District Court’s “refusal to set aside the
default judgment under an abuse of discretion standard.” Harad v. Aetna Cas. & Sur.
Co., 839 F.2d 979, 981 (3d Cir. 1988).

                                               2
       Approximately six weeks after the initial deadline to file a claim, Amiri’s counsel

filed a “Motion to Enlarge Time to Answer Plaintiff’s Complaint for Forfeiture In Rem,”

which the District Court denied as procedurally improper. Subsequently, the Government

filed a motion for default judgment as to the Defendant property, which Amiri failed to

oppose. Accordingly, the District Court entered default judgment and a final order of

forfeiture on the property.

       Finally, more than seven months later, Amiri’s new counsel filed an action in the

District Court seeking to vacate the Court’s final default judgment pursuant to Fed. R.

Civ. P. 60(b)(1) and (6). The District Court denied the motion, concluding that Amiri had

failed to provide any “justification for vacating the default judgment.” App. at 6. Amiri,

along with Okoro, appealed.

       Appellants argue that the District Court abused its discretion by denying their

motion under Rule 60(b)(1) and (6). We disagree.

       We have stated, “Although this [c]ourt has adopted a policy disfavoring default

judgments and encouraging decisions on the merits, the decision to vacate a default

judgment is left to the sound discretion of the trial court.” Harad v. Aetna Cas. & Sur.

Co., 839 F.2d 979, 982 (3d Cir. 1988) (internal citation omitted). “[I]n exercising its

discretion in granting or denying a motion to set aside a . . . default judgment under Rule

60(b)(1),” the district court should consider: “(1) whether the plaintiff will be prejudiced;

(2) whether the defendant has a meritorious defense; [and] (3) whether the default was the


                                              3
result of the defendant’s culpable conduct.” United States v. $55,518.05 in U.S.

Currency, 728 F.2d 192, 195 (3d Cir. 1984). We consider the meritorious-defense factor

the “threshold issue in opening a default judgment.” Hritz v. Woma Corp., 732 F.2d

1178, 1181 (3d Cir. 1984).

       Here, the District Court soundly determined that Amiri does not have a meritorious

defense because it “fails to proffer a single factual allegation which, if ‘established on

trial, would constitute a complete defense to the action.’” App. at 5 (quoting $55,518.05

in U.S. Currency, 728 F.2d at 195). Indeed, in responding to charges of structuring

transactions in order to avoid reporting requirements in violation of 31 U.S.C. § 5324(a),

Okoro simply alleged that “all of [his] transactions have been honest and transparent.”

App. at 17. Such threadbare assertions are at odds with our holding that “[d]efault

judgments cannot be set aside simply because of . . . ambiguous conclusions.”

$55,518.05 in U.S. Currency, 728 F.2d at 196. Thus, we agree with the District Court

that Appellants have failed to establish a meritorious defense and consequently “do not

decide . . . whether the government would be prejudiced by our granting [Appellants’]

motion or whether [Appellants’] culpability led to the . . . default judgment.” Id. at 197.

Additionally, because we conclude that Amiri has failed to show a meritorious defense,

we hold that the District Court did not err by declining to hold a hearing to assess the

conduct of the company’s former counsel.

       Moreover, a litigant seeking relief under Rule 60(b)(6) must demonstrate


                                              4
“extraordinary circumstances,” which requires a showing of “extreme and unexpected

hardship.” Budget Blinds, Inc. v. White, 536 F.3d 244, 255 (3d Cir. 2008). This case

does not present any such circumstances, as Appellants merely contend that they have

experienced financial hardship in operating a business without the money seized. We

therefore conclude that the District Court did not abuse its discretion when it denied

Appellants’ post-judgment motion. 2

       For the reasons set forth, we will affirm the District Court’s order.




       2
         As Appellee highlights, proper standing is required to contest a forfeiture
judgment. That, however, is not the issue before us. The issue before us is whether the
District Court’s decision to deny the Rule 60(b) motion should be reversed. Because we
are affirming the District Court’s denial, there is no need to expound upon standing or
other procedural issues.
                                              5